DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/30/2021, has been considered by the examiner.

REASONS FOR ALLOWANCE
3.	Claims 1-20 are allowed over the prior art of record as presented by the applicant on 03/04/2020.
4.	The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the structure or method recited in independent claims 1 and 12.
5.	The closest prior art of record is Grounsell et al. (PGPub 2007/0078314).
6.	The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a structure or method comprising 
an analyte sensor for providing an analyte signal representative of an analyte level; 

a model-based safety mechanism integrated with the controller for evaluating the recommended medication dose.
Specifically, regarding independent claims 1 and 12, the prior art to Grounsell, either alone or in combination, fails to disclose or render obvious the specific method, structural, and/or functional features as claimed;
wherein the model-based safety mechanism overrides the recommended medication dose and provides a safety medication dose when the model-based safety mechanism detects a risk of insulin deprivation.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for 

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/28/2021